Citation Nr: 0323905	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for thoracic scoliosis.

2.  Entitlement to an initial compensable rating for tension 
headaches.

3.  Entitlement to a compensable rating for right (major) 
carpel tunnel syndrome, for the period prior to November 16, 
2001.

4.  Entitlement to a compensable rating for left carpel 
tunnel syndrome, for the period prior to November 16, 2001.

5.  Entitlement to a rating in excess of 10 percent for right 
(major) carpel tunnel syndrome, for the period beginning 
November 16, 2001.

6.  Entitlement to a rating in excess of 10 percent for left 
carpel tunnel syndrome, for the period beginning November 16, 
2001.


7.  Entitlement to an initial compensable rating for status 
post left laser retinoplasty for retinoschisis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND 

The veteran had active military service from January 1996 to 
January 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  Appellate consideration 
will be deferred and this case is REMANDED for the following 
actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
the claims on appeal.  See also 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002). 

2.  Ask the veteran to identify all VA 
health care providers who have treated 
her for headaches, eye symptoms, carpal 
tunnel syndrome, and/or thoracic 
scoliosis since February 2002 (the last 
time VA records were associated with the 
claims file).  Obtain records from each 
VA health care provider she identifies, 
other than those already contained in the 
claims file.  VA records obtained should 
include any notes, discharge summaries, 
consults, and imaging (X-ray, MRI, CT 
scan).

3.  Ask the veteran to identify all 
private health care providers who have 
treated her for headaches, eye symptoms, 
carpal tunnel syndrome, and/or thoracic 
scoliosis since February 2002 (the last 
time private medical records were 
associated with the claims file).  Obtain 
records from each non-VA health care 
provider she identifies, other than those 
already contained in the claims file.  If 
records cannot be obtained (for example, 
because a physician has passed away and 
the records are not available), please 
advise the veteran of this fact in 
writing.  

4.  Thereafter, make arrangements for the 
veteran to be afforded a VA neurological 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
consultations should be performed.  The 
examiner should answer each of the 
following questions:  

a.  What are the frequency and 
duration of the veteran's tension 
headaches?  What is the impact of 
such headaches on her employability?  
All clinical findings must be 
reported in detail.

b.  Identify the nerves associated 
with the veteran's service-connected 
right and left carpal tunnel 
syndromes, and (to the extent 
possible) the complaints and 
findings associated with the each 
nerve.  Which nerve results in the 
major involvement with each arm?  
Following the examination the 
examiner should render an opinion as 
whether the service-connected right 
and left carpal tunnel syndromes are 
manifested by mild, moderate, or 
severe incomplete paralysis, or 
complete paralysis.

5.  Make arrangements for the veteran to 
be afforded a VA orthopedic examination.  
Ensure that the veteran's claims folder 
is made available to the examiner in 
conjunction the examination.  Any tests 
or procedures deemed necessary (including 
x-rays) should be conducted.  The 
examiner should answer each of the 
following questions:  

a.  Can the veteran be correctly 
diagnosed as having thoracic 
scoliosis?  

b.  If the veteran has thoracic 
scoliosis, when did it first have 
its onset?  Is it at least as likely 
as not that it had its onset in 
service?  

6.  The RO should schedule the veteran 
for a VA eye examination by an 
appropriate specialist in order to assess 
the current nature and severity of her 
service-connected status post left laser 
retinoplasty for retinoschisis.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should specify 
whether there are any localized scars, 
atrophy, and/or other irregularities of 
the veteran's left retina.  

7.  Thereafter, re-adjudicate the issues 
shown on the title page of this remand.  
If any or all of the benefits sought on 
appeal remains denied, the veteran and 
any representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, including a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the last supplemental 
statement of the case in February 2002) 
and discussion of all pertinent 
regulations, including the Veterans 
Claims Assistance Act of 2000 (VCAA).  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


